Citation Nr: 1229282	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected degenerative joint disease of the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in December 2007.  

In September 2008, the Board denied service connection for a low back and right knee disability secondary to the service-connected left knee disability, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2009 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  In turn, the Board remanded the appeal to the RO in May 2010 and April 2011, for compliance with the terms of the JMR.  

By rating action in July 2012, the RO granted service connection for a right knee disability secondary to the service-connected left knee disability, and assigned a 10 percent evaluation.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned.  Therefore, this issue is no longer in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

The preponderance of the medical evidence is against finding that a low back disability was present in service or until many years thereafter, nor is any current low back disability causally or etiologically related to, or aggravated by the service-connected left knee disability.  



CONCLUSION OF LAW

The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by military service, nor is any current low back disability proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  No argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection:  In General

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Low Back Disability

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends that his current low back disability is due to an altered gait from favoring his left knee and asserts that service connection should be granted for a back disability secondary to the service-connected left knee disability.  

As indicated above, the Veteran does not claim, nor do the STRs show any complaints, treatment, abnormalities or diagnosis referable to any back problems in service.  Additionally, the Veteran made no mention of any back problems when examined by VA in January 1975, April 1992, or June 2003.  Similarly, there were no reported complaints or findings for any back problems on the numerous VA outpatient treatment notes from January 2002 to May 2003.  The first reported complaint of any back problem was with the filing of this claim in December 2003.  

The favorable evidence in this case consists of a March 2005 letter from a private physician to the effect that the Veteran's back pain had begun about a year or so earlier, and that recent x-ray studies showed moderate degenerative changes in the lumbar spine.  The physician opined that it was likely that the Veteran's advanced degenerative arthritis of the left knee contributed to the development of degenerative arthritis of the lumbar spine.  Also of record is a treatment note from another private physician, dated in March 2010, to the effect that he believes that the Veteran's back pain "could be" related to his knee replacement.  

In this case, the Veteran was examined by VA to determine the nature and etiology of his low back complaints on at least five occasions during the pendency of this appeal.  In June 2004 and May 2007, VA examiners rendered opinions to the effect that there was no relationship between the Veteran's current low back disability and his service-connected left knee disability.  However, neither examiner addressed the question as to whether the low back disability was aggravated by the service-connected left knee disability.  Therefore, the Board found the examinations to be inadequate and remanded the appeal for another examination in December 2007.  

Although the Veteran was examined by VA in January 2008, the examiner did not review the Veteran's STRs or the claims file, which included a favorable private opinion.  Thus, this opinion was subsequently found to be inadequate.  See December 2009 JMR.  

On VA examination in May 2010, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the current findings.  The examiner noted that there was no evidence of any back problems until around 2003.  Additionally, there were no reported complications with respect to the left knee when seen by VA in April 2002 or June 2006.  In fact, when seen for right knee pain on the latter occasion, the Veteran denied any left knee problems.  The examiner also noted that medical literature from Johns Hopkins documents several risk factors for degenerative disease, including age, obesity, genetic predisposition, joint location and malalignment, trauma, and gender, and that age was the risk factor most strongly correlated with osteoarthritis and typically develops in men after age 50.  The examiner opined that the Veteran's current low back disability was less likely than not related to the service-connected left knee disability.  

In April 2011, the Board found that the May 2010 VA medical opinion was inadequate, to the extent that the examiner did not offer an opinion concerning the question of aggravation by the service-connected left knee disability, and remanded the appeal to the examiner for a more complete medical opinion.  In May 2011, the same VA examiner indicated that the claims file was reviewed in its entirety, including the favorable private medical opinion, and noted that there was no objective or diagnostic evidence of any leg length discrepancy or any significant abnormal pelvic girdle angulation such that the left knee would have any effect on the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's current low back disability was due to or otherwise aggravated by the service-connected left knee disability.  

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  Nieves-Rodriguez.  As to the March 2005 and March 2010 favorable medical opinions, the Board finds that the physicians' statements were wholly conclusory and did not include any discussion of the facts or any explanation as to the basis for the conclusions reached.  The March 2010 physician's statement that there "could be" a relationship suggests a theoretical possibility, not the probability of a relationship and, therefore, is too speculative.  Thus, the Board finds the opinions to be of little probative value and declines to assign them any significant evidentiary weight.  

On the other hand, the Board finds the two most recent VA medical opinions are more persuasive, as they were based on a longitudinal review of the entire record and additional medical journals, and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's low back disability was less likely than not caused or aggravated by his service-connected left knee disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

The issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

As there is no probative evidence showing a low back disability in service or arthritis within one year of discharge from service, and no persuasive evidence of record suggesting a connection between the Veteran's current low back disability and service or his service-connected left knee disability, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a low back disability, to include as secondary to service-connected left knee disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


